Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance on a First Action following the filing of a Continuation Application based on an issued parent, U.S. Patent No. 10,776,780.  A Preliminary Amendment was filed July 23, 2020.  Following additional searching, the Examiner proposed certain additional amendments which would place the application in condition for allowance.  
	In an interview on March 16, 2022, agreement was reached on amendments which rendered the claim eligible and nonobvious.  On that date, Applicant’s attorney, Patrick Jewik, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, Claims 17 - 36 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein. 
	A statement of Reasons for Allowance is set forth below.
	An eTerminal Disclaimer was filed by Applicant in view of the issued claims of the parent.

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given by Patrick Jewik, Applicant’s Attorney of Record, on March 16, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by 


	1.-16.   (Canceled)	

17. (Currently Amended) A method for reissuing an expired prepaid device associated with sponsored benefits, wherein the prepaid device is associated with a financial payment account established by an issuer of the prepaid device, comprising: 
generating, by a computer, a data structure associated with the financial payment account and the prepaid device associated with the financial payment account, wherein the data structure comprises stored account information including one or more expiration conditions for the financial payment account, a balance of funds in the financial payment account, and address of a beneficiary of the financial payment account;
receiving, by the computer, funds for one or more automatic funding events into the financial payment account on a periodic basis, wherein the one or more automatic funding events are for a benefit of the beneficiary of the financial payment account, and wherein the one or more automatic funding events are initiated by a sponsoring entity, wherein the sponsoring entity is an organization that owes a financial obligation to the beneficiary to provide the sponsored benefits using the prepaid device, wherein the beneficiary of the financial payment account is a holder of the prepaid device;
determining, by the computer based on the one or more expiration conditions, that the financial payment account used by the beneficiary and maintained by the computer has expired;
;
maintaining the expired financial payment account in an open state;
automatically detecting, by the computer, a funding event related to the expired financial payment account, the funding event initiated by the sponsoring entity and involving a deposit of sponsored benefits into the expired financial payment account used by the beneficiary;
retrieving, by the computer, one or more reissuance policies associated with the expired financial payment account, wherein at least one reissuance policy comprises a comparison of a current address of the beneficiary with a prior address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address;
determining, by the computer, based on information associated with the expired financial payment account, that the funding event is in compliance with the one or more reissuance policies; 
updating, by the computer, the data structure associated with the financial payment account to change the status of the expired financial payment account to reflect that it is an open financial payment account and to change the balance of funds in the account from zero to an amount of the detected funding event; and
automatically re-issuing, by the computer, a new prepaid device by causing the new prepaid device to be generated and sent to the beneficiary, wherein the new prepaid device is associated with the funding event. 
18. (Previously Presented)	The method of claim 17, wherein the one or more reissuance policies include one or more policies to prevent fraud associated with the financial payment account.
19.  (Previously Presented) The method of claim 17, wherein the funding event comprises a transfer of funds from the sponsoring entity that is not the beneficiary to the financial payment account.
20. (Previously Presented) The method of claim 17, wherein changing the status of the financial payment account to reflect that the financial payment account is an expired financial payment account comprises: 
zeroing out an account balance associated with the financial payment account; and 
deactivating the prepaid device. 
21. (Previously Presented) The method of claim 20, wherein deactivating the prepaid device comprises deactivating a token associated with the financial payment account.
22. (Currently Amended) An authorization processor for reissuing an expired prepaid device associated with sponsored benefits, wherein the prepaid device is associated with a financial payment account established by an issuer of the prepaid device, comprising:
a data processor; and
a memory including instructions that, when executed by the data processor, causes the authorization processor to implement a method comprising:
generating, by a computer, a data structure associated with the financial payment account and the prepaid device associated with the financial payment account, wherein the data structure comprises stored account information including one or more expiration conditions for the financial payment account, a balance of funds in the financial payment account, and address of a beneficiary of the financial payment account;
receiving funds for one or more automatic funding events into the financial payment account on a periodic basis, wherein the one or more automatic funding events are for a benefit of the beneficiary of the financial payment account, and wherein the one or more automatic funding events are initiated by a sponsoring entity, wherein the sponsoring entity is an organization that owes a financial obligation to the beneficiary to provide the sponsored benefits using the prepaid device, wherein the beneficiary of the financial payment account is a holder of the prepaid device;
determining, by the computer based on the one or more expiration conditions, that the financial payment account used by the beneficiary and maintained by the computer has expired;
updating the data structure associated with the financial payment account to change a status of the financial payment account to reflect that the financial payment [[aco]] account is an expired financial payment account and updating the balance of funds in the financial payment account to be zero, wherein the one or more expiration conditions comprise a lack of detected funding events for a predetermined period of time;
maintaining the expired financial payment account in an open state;
automatically detecting a funding event related to the expired financial payment account, the funding event initiated by the sponsoring entity and involving a deposit of sponsored benefits into the expired financial payment account used by the beneficiary;
retrieving one or more reissuance policies associated with the expired financial payment account, wherein at least one reissuance policy comprises a comparison of a current address of the beneficiary with a prior address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address;
determining, based on information associated with the expired financial payment account, that the funding event is in compliance with the one or more reissuance policies; 
updating, the data structure associated with the financial payment account to change the status of the expired financial payment account to reflect that it is an open financial payment account and to change the balance of funds in the account from zero to an amount of the detected funding event; and
automatically re-issuing, a new prepaid device by causing the new prepaid device to be generated and sent to the beneficiary, wherein the new prepaid device is associated with the funding event.
23. (Previously Presented) The authorization processor of claim 22, wherein causing the new prepaid device associated with the financial payment account to be generated and sent to a beneficiary comprises:
sending instructions to a printing device connected to the authorization processor to cause it to print the new prepaid device; and
causing the new prepaid device to be sent to a beneficiary associated with the financial payment account.
24. (Previously Presented) The authorization processor of claim 22, wherein the prepaid device is a plastic card comprising a magnetic stripe.
25. (Previously Presented) The authorization processor of claim 22, wherein the new prepaid device associated with the financial payment account is issued without human intervention. 
26. (Previously Presented) The authorization processor of claim 22, wherein the prepaid device is a token configured for use by a mobile device. 
27. (Previously Presented) The authorization processor of claim 26, wherein issuing the new prepaid device associated with the financial payment account comprises providing the token to an e-wallet application stored on the mobile device. 
28. (Previously Presented) The authorization processor of claim 27, wherein the token is provided to the e-wallet application stored on the mobile device via a software update or push notification. 
29. (Previously Presented) The authorization processor of claim 22, wherein the method further comprises, upon determining that the funding event is not in compliance with the one or more reissuance policies, provide a notification to the sponsoring entity that originated the funding event.
30. (Previously Presented) The method of claim 17, wherein an indication of the funding event related to the expired financial payment account includes user information, and wherein determining that the funding event is in compliance with one or more reissuance policies comprises determining that the user information matches the account information stored in relation to the beneficiary.
31. (Previously Presented) The method of claim 17, wherein the organization is a governmental organization. 
32. (Previously Presented) The method of claim 31, wherein the prepaid device is a prepaid card. 
33. (Currently Amended) The method of claim 17, 
34. (Previously Presented) The method of claim 17, wherein the periodic basis is every month. 
35. (Currently Amended) The method of claim 17, wherein the address is a mailing address
36. (Previously Presented) The method of claim 17, wherein the organization is a sponsor entity that provides disability or workers’ compensation benefits. 

Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	
	Introduction:
	The claimed invention relates to a computerized method and system for reissuing an expired prepaid device (e.g. payment card with preloaded amount stored thereon, also known as a “stored value” card) associated with sponsored benefits, wherein the prepaid device is associated with a financial payment account established by an issuer of the prepaid device.  The sponsoring entity may be a government, such as an unemployment agency, and the beneficiary of the prepaid card may be an unemployed worker entitled to benefits which are paid via the prepaid device.
	In many instances, the beneficiary is no longer entitled to benefits and the prepaid card expires.  Subsequently, the user or beneficiary once again become entitled to benefits.  In this example, when the user receives unemployment benefits the second time, the user may have lost or misplaced the original prepaid card that the user had received when the user was first employed. While a new prepaid card and account could be created for the user when the user is unemployed the second time, this is particularly cumbersome and requires action on the part of the government, an issuing bank, and the user. The user may need to provide new credentials to the issuing bank before a new prepaid card is received. It is apparent that this may involve multiple communications between multiple parties, thereby consuming computing resources, time and energy.  In addition, there is the potential for fraud when a purported beneficiary attempts to obtain a prepaid card when in fact he or she is not entitled.  The claimed invention provides a technical solution to these technical problems, as explained below in more detail.
	Therefore, the claimed invention is directed to a system and method for reissuance of a prepaid device by automatically detecting funding events. A prepaid device account may be set to an expired status upon determining that expiration conditions have been met by the account.   Although expired, the system does not close the account.  At a later time, a funding event may be detected with respect to the account. Upon detecting the funding event, the system may initiate a reissuance process automatically (e.g., without human intervention).  That is, the system receives an indication of a funding event related to the expired prepaid account, determines that the funding event is in compliance with one or more reissuance policies, and automatically re-issues a prepaid device associated with the account to the user.
	Specifically, the claimed invention detects that a financial payment account associated with the prepaid device has lapsed based on a lack of detected funding events for a predetermined period of time.  The system then updates a data structure associated with the financial payment account to change the status of the financial payment account to indicate an expired status and updates the balance of the financial payment account to be zero, wherein updating the status comprises deactivating the prepaid device and delivering any balance in the financial payment account to the beneficiary.  
	However, the system maintains the expired financial payment account in an open state.  This is contrary to normal (non-sponsored benefit situations, such as gift cards, and the like) in which an expired card results in the closing of the account.  With the claimed system, the account remains open and available for receiving funds although the status is updated to be expired.  The claimed system can automatically detect such new funding events.  Furthermore, if the account is expired but open and without funds, then a user cannot use the account to pay for goods or services.  Therefore, keeping the account open not only facilitates reissuance of a prepaid card at a later date but also helps prevent fraud.
	Pertinent to preventing fraud, upon detecting a funding event, the system retrieves one or more reissuance policies associated with the expired prepaid financial payment account, wherein at least one reissuance policy comprises a comparison of a current address of the beneficiary with the mailing address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address.
	
	§101 Eligibility:
	The present claims, as amended herein, are eligible.  The following is an additional brief explanation of eligibility:
	Statutory Categories
	Independent Claim 17 recites the statutory category of a method (e.g. “process’”).   Claim 22 recites a processor, including other hardware components such as a memory, computer and data structure.  This claim therefore falls into the statutory category of machine/manufacture.” 
	The Claim Recites an Abstract Idea
	Claim 17 is illustrative of the recitation of an abstract idea.
	Claim 1 recites the limitation:
 	“updating, by the computer, the data structure associated with the financial payment account to change the status of the expired financial payment account to reflect that it is an open financial payment account and to change the balance of funds in the account from zero to an amount of the detected funding event; and
	automatically re-issuing, by the computer, a new prepaid device by causing the new prepaid device to be generated and sent to the beneficiary, wherein the new prepaid device is associated with the funding event.” 

	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, automatically detecting the status of an account associated with a prepaid card and re-issuing a new prepaid card associated with the account is a common practice in the prepaid card industry.  Credit cards, debit cards, and gift cards are routinely issued and re-issued in this manner.
	In fact, this practice is so common that it would also be performed in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Thus, Claim 17 recites a judicial exception, namely, an abstract idea.

	The Claim Integrates the Abstract Idea into a Practical Application
	However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 17 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as a “data structure,” and a “funding event,” initiated by a sponsoring entity which makes a deposit into the account associated with the data structure.  Furthermore, these components are recited as interacting in significant ways.  The data structure is crucial because it improves the system by keeping an account in an open status so that fraud can be avoided.  It is this data structure that is important in detecting funding events, checking for compliance with expiration conditions, and helping to prevent fraud by maintaining contact and mailing information of the beneficiary.  In addition, the amended claim recites.  Thus, the data structure is automatically updated to an expired state based on the lack of detected funding events.  This step greatly facilitates the prevention of fraud.  
	Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.  Therefore, although Claim 17 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  Thus, the following limitations are important in preventing fraud:

an expired prepaid device associated with sponsored benefits, wherein the prepaid device is associated with a financial payment account established by an issuer of the prepaid device, 
a data structure associated with the financial payment account and the prepaid device associated with the financial payment account, 
the data structure comprises stored account information including one or more expiration conditions for the financial payment account, a balance of funds in the financial payment account, and address of a beneficiary of the financial payment account;
receiving funds for one or more automatic funding events into the financial payment account on a periodic basis, 
the one or more automatic funding events are for a benefit of the beneficiary of the financial payment account, 
the one or more automatic funding events are initiated by a sponsoring entity, wherein the sponsoring entity is an organization that owes a financial obligation to the beneficiary to provide the sponsored benefits using the prepaid device, 
determining based on the one or more expiration conditions, that the financial payment account used by the beneficiary and maintained by the computer has expired;
updating the data structure associated with the financial payment account to change a status of the financial payment account to reflect that it is an expired financial payment account and updating the balance of funds in the financial payment account to be zero, wherein the one or more expiration conditions comprise a lack of detected funding events for a predetermined period of time;
maintaining the expired financial payment account in an open state;
automatically detecting a funding event related to the expired financial payment account, the funding event initiated by the sponsoring entity and involving a deposit of sponsored benefits into the expired financial payment account used by the beneficiary;
retrieving one or more reissuance policies associated with the expired financial payment account, wherein at least one reissuance policy comprises a comparison of a current address of the beneficiary with a prior address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address;
determining based on information associated with the expired financial payment account, that the funding event is in compliance with the one or more reissuance policies; 
updating the data structure associated with the financial payment account to change the status of the expired financial payment account to reflect that it is an open financial payment account and to change the balance of funds in the account from zero to an amount of the detected funding event; and
automatically re-issuing a new prepaid device 
	
	The Claims are Eligible 
	The limitations identified above constitute an improvement to the technology of preventing fraud in the field of prepaid card benefits payments.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, by providing a data structure which can be used for the reissuance of prepaid cards to the beneficiary of a government sponsored benefits program.  The data structure stores expiration conditions for the prepaid card.  Thus, the account associated with the prepaid card can be set to an “expired” status but the account remains open to receive funds at a later date should the beneficiary become eligible in the future.  Such detected funding events trigger the checking, in the data structure, of reissuance policies before a card is reissued.  Such policies include fraud prevention measures such as “a comparison of a current address of the beneficiary with the mailing address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address,” as quoted above.
	The claimed reissuance system including the data structure limitations discussed above, as well as others, constitute technical improvements which solve the technical problems discussed at [0001] – [0002] of Applicant’s specification.   These additional limitations are also technical solutions to the problem of preventing fraud in a public benefits scenario, as discussed at [0035], [0086] and [0086] of the specification.
	The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computerized system itself.  Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – a method and system for prevent fraud in prepaid card benefits payment arrangements .  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  Therefore, a practical application is embodied in the claim in terms of the specific prepaid card system.   
	Moreover, the case of Enfish is analogous.  Enfish related to a database structure for improving the technical functionality of a self-referential data table.  Likewise, the claimed invention features a data structure which greatly improves the technical field of preventing fraud in a public benefits scenario which is particularly vulnerable to fraudulent practices.  The claimed invention recites a technological solution to the technical problem described above and is claimed with specificity.  Claim 17 is therefore eligible under §101.  Claims dependent on this claim are likewise eligible by virtue of their dependency on Claim 1.  The other independent claim and its respective dependent claims are eligible for the same reasons as set forth above.
	The Claim Recites Significantly More than the Abstract Idea
	This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  
	Therefore, Claims 17 - 36 are eligible under §101.

	§103 Nonobviousness:
	The present claims are deemed nonobvious over the prior art of record.  
	The prior art fails to teach or suggest the claimed invention which provides a method and system for reissuance of prepaid cards in a government sponsored benefit scenario.  A prepaid device account may be set to an expired status upon determining that expiration conditions have been met by the account (e.g. lack of detected funding events for a period of time).   Although expired, the system does not close the account.  At a later time, a funding event may be detected with respect to the account. Upon detecting the funding event, the system may initiate a reissuance process automatically (e.g., without human intervention).  That is, the system receives an indication of a funding event related to the expired prepaid account, determines that the funding event is in compliance with one or more reissuance policies, and automatically re-issues a prepaid device associated with the account to the user.
	The reissuance policies and data structure help to prevent fraud in the system.  
Specifically, although the card itself is expired and cannot be used to purchase goods or services, the system maintains the account associated with the expired card in an open state.  This is contrary to normal (non-sponsored benefit situations, such as gift cards, and the like) in which an expired card results in the closing of the account.  The claimed system can automatically detect subsequent, new funding events.  Pertinent to preventing fraud, the system retrieves one or more reissuance policies associated with the expired prepaid financial payment account, wherein at least one reissuance policy comprises a comparison of a current address of the beneficiary with the mailing address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address.
	These features and others are described in more detail above in connection with the §101 eligibility discussion.  In particular, the prior art of record fails to teach or suggest a data structure which not only stores expiration policies, but also stores fraud preventing reissuance policies which permit the following comparison:
	a comparison of a current address of the beneficiary with the mailing address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address.” 
  
	The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
	

	U.S. and Foreign Patent Art:
	U.S. Patent Publication No. 2017/0017953 to Sharma.  This reference is relevant to the features of increasing a balance in a prepaid account by a funding event.
	U.S. Patent Publication No. 2016/0155124 to Howe.  This reference is relevant to the features of updating and replacing a prepaid payment card by an issuer.
	Japanese Patent Publication No. 2016/200939 to Toritani.  This reference is relevant to the features of issuing a prepaid card to a recipient of public benefits.
	Japanese Patent Publication No. 2003/30564 to Nakamura.  This reference is relevant to the features of collection of debts using a prepaid card.
	PCT Patent Publication No. WO 03/083793 to Keech.  This reference is relevant to the features of using ID names or symbols to prevent fraud in a prepaid card context.

	Non-Patent Literature:
	Hausken and Bruening, “Hidden Costs and Benefits of Government Card Technologies,” IEEE Technology and Society Magazine, Summer 1994
	ANONYMOUS, "Gift Cards and Gift Certificates Statutes and Legislation”, Retrieved from the Internet: htto:/Awww.ncs.org/research/financial-services-and-commerce.aspx, 2016,

	Prior Art Considered Closest to the Claimed Invention:
	Of the patent prior art of record (cited in the parent application, now U.S. Patent No. 10,776,780), the reference to Monk is considered the closest.  
	Monk discloses a prepaid card processing system which is operable for processing customized expiration dates of prepaid cards. There is no teaching or suggestion of government sponsored prepaid card programs.  The prepaid card processing system includes a database for storing program expiration parameters associated with an issuer prepaid card program; a set of card accounts created under the issuer prepaid card program, wherein each card account has an expiration date for a prepaid card associated with the card account; and one or more customized expiration parameters for the set of card accounts. The prepaid card processing system is operable to determine the expiration date for the prepaid card associated with the card account based on the program expiration parameters and the customized expiration parameters for the set of card accounts.
	However, Monk fails to teach or suggest the claimed system in which reissuance policies are stored in a data structure to prevent fraud in the system.  Neither does Monk teach that, although the card itself is expired and cannot be used to purchase goods or services, the system maintains the account associated with the expired card in an open state.  This is contrary to normal (non-sponsored benefit situations, such as gift cards, and the like) in which an expired card results in the closing of the account.  The claimed system can automatically detect subsequent, new funding events.  Monk does not teach that, pertinent to preventing fraud, the system retrieves one or more reissuance policies associated with the expired prepaid financial payment account, wherein at least one reissuance policy comprises a comparison of a current address of the beneficiary with the mailing address of the beneficiary stored in the account information and a determination that no other accounts or prepaid devices are associated with the current address.
	Of the newly-cited references, the Japanese publication to Toritani is considered the closest.  This reference relates to a prepaid card that is issued to a beneficiary of public benefits such as welfare expenses and the information is managed. In Toritani, the local government system creates a payment data file from the payment data for the prepaid card inputted by the person in charge of the local government, and transmits it to the card company system. The deposit data is data of benefits such as welfare expenses performed every month, and the amount charged to the prepaid card is transmitted to the card company system as a deposit data file. Payment of benefits is made to many beneficiaries at once. In addition, the local government deposits the charge equivalent amount to the designated account of the card company according to the deposit data.
	Thus, in Toritani, manual input into the system is required.  There is no teaching or suggestion of a data structure which stores expiration conditions or reissuance polices, and those policies are not tied to fraud prevention information stored in the data structure such as address and the non-existence of other cards, as described above in more detail.  
	Therefore, neither of these references, taken alone or combined, teach the features of the claimed invention including a data structure which stores expiration policies and reissuance policies designed to prevent fraud and facilitate reissuance of the prepaid card, as described above in more detail.  
	With respect to Non-Patent Literature, the above-cited reference to Hausken and Bruening discusses the cost/benefit analysis of prepaid card technologies; however, it does not teach the data structure features of the claimed invention as outlined above.
	Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

March 19, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691